Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 1, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  152444(52)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Joan L. Larsen,
            Plaintiff-Appellee,                                                                                     Justices
                                                                  SC: 152444
  v                                                               COA: 319856
                                                                  Genesee CC: 12-031984-FC
  LADORA CHANTELL SNELL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file an
  amended application for leave to appeal is GRANTED. The amended application shall
  be submitted on or before July 29, 2016.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 1, 2016
                                                                             Clerk